DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because “said first current date calculating or receiving means” lacks antecedent basis because the means for receiving in claim 1 is not consistent with claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN106909056 (CN56) in view of Kofoed-Enevoldsen, WO 02/054157 (Kofoed).
Regarding claim 1, CN56 discloses a timepiece comprising a timepiece movement and sunrise and sunset indicating means (Fig 1), and a disc (12) bearing a representation of the sun (13), arranged to be capable of pivoting about an axis passing through the centre of the disc (Figs 1-8), wherein the sunrise and sunset indicating means comprise a movable horizon (11) arranged to move above the disc and to indicate the position of the sun with respect to the horizon (Fig 1-8).
CN56 does not explicitly disclose it takes account of the date and geolocation of the user, said means comprising first means for receiving the current date, second means for receiving a geolocation signal.
The similar sunrise device of Kofoed discloses means for receiving the current date and means for receiving a geolocation signal (page 6 line 20, “geographical location and time of year” and also page 4 lines 25-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN56 to include means for receiving the date and a geolocation signal for the purpose of efficient and precise automatic updates of the device as taught by Kofoed (page 4 line 30).
Regarding claim 2, CN56 and Kofoed disclose said movable horizon includes a rack (CN56, element 10) arranged to cooperate with a pinion (8) kinematically connected to the timepiece movement.
Regarding claim 3, CN56 and Kofoed disclose said movable horizon and the rack are in one piece (CN56 figure 1).
Regarding claim 4, CN56 and Kofoed disclose the rack is guided in translation by means of with pins sliding in a groove made in the timepiece movement (CN56 Figures 3-6, pin center of 12, and U-shaped groove in 11).
Regarding claims 5 and 6, CN56 and Kofoed do not explicitly disclose if the movable horizon is opaque, semi-transparent or transparent. However, Kofoed teaches the night zone (equivalent to the horizon) can be provided with different colors such as black or any color to contrast with the reference field (Kofoed page 5 lines 10-15).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the movable horizon opaque or semi-transparent since there is a finite number of possibilities (opaque, transparent or semi-transparent) one would have been motivated to try all three to improve the visibility or functionality of the device.
Regarding claims 7 and 8, CN56 and Kofoed disclose said first current date calculating or receiving means are means for receiving a signal transmitted by a satellite, and said second means for receiving a geolocation signal and/or a signal indicating the terrestrial hemisphere of a place are means for receiving a signal transmitted by a satellite (Kofoed, page 4 lines 25-30 “collected from a satellite and page 6 line 20, “geographical location and time of year”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN56 and Kofoed in view of Stubi WO2018/015440.
Regarding claim 9, CN56 and Kofoed do not explicitly disclose a mobile telephone arranged to provide geolocation and/or a date signal.
Stubi teaches a mobile phone (12) arranged to provide positioning information to a watch (abstract and [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN56 and Kofoed to obtain positioning information from a mobile phone device instead of GPS satellites because the wireless communication taught by Stubi (see [0010]) uses short-range communication such as Bluetooth which uses considerably less power.  Therefore, the battery life of the device is extended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844   


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833